Exhibit 10.61

 

PATENT SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is entered into as of March             , 2004, by and
between MFIC Corporation, a Delaware corporation having its principal place of
business at 30 Ossipee Road, Newton, Massachusetts 02464-9101 (the “Borrower”),
and Banknorth, N.A., a national banking association organized and existing under
the laws of the United States of America with a usual place of business at 7 New
England Executive Park, Burlington, Massachusetts (“Bank”).

 

NOW THEREFORE, in consideration of the premises, Borrower hereby agrees with
Bank as follows:

 

1.             Grant of Security Interest.  Borrower hereby grants to Bank a
first priority security interest in, and conditionally assigns, but does not
transfer title to Secured party, all of Borrower’s right, title and interest in
and to the following (collectively, the “Collateral”) to secure payment and
performance of all obligations of Borrower to Bank whether such obligations are
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, including, without limitation, those liabilities of
Borrower to Bank pursuant to a Loan and Security Agreement (All Assets) of even
date herewith by and among Bank, Borrower and Microfluidics Corporation (the
“Loan Agreement”) (collectively, the “Obligations”).

 

The Collateral shall consist of the following:

 

(a)           Each of the patents and patent applications which are presently,
or in the future may be, owned, issued, acquired or used (whether pursuant to a
license or otherwise) by Borrower, in whole or in part, and all patent rights
with respect thereto throughout the world, including all proceeds thereof
(including license royalties and proceeds of infringement suits), foreign filing
rights and rights to extend such patents and patent rights;

 

(b)           All of Borrower’s right, title and interest, in and to the patents
and patent applications listed on Schedule A attached hereto, as the same may be
updated hereafter from time to time;

 

(c)           All of Borrower’s right, title and interest in all patentable
inventions, and to file applications for patent under federal patent law or
regulation of any foreign country, and to request reexamination and/or reissue
of the patents, the right (without obligation) to sue or bring interference
proceedings in the name of Borrower or in the name of Bank for past, present and
future infringements of the patents, and all rights (but not obligations)
corresponding thereto in the United States and any foreign country;

 

(d)           All general intangibles relating to the Collateral; and

 

(e)           All proceeds of any and all of the foregoing (including, without
limitation, license royalties and proceeds of infringement suits) and, to the
extent not otherwise included, all payments under insurance, or any indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to the Collateral.

 

--------------------------------------------------------------------------------


 

2.             Warranties and Representations.  Borrower hereby warrants and
represents to Bank the following:

 

(a)           A true and complete schedule setting forth all patents and patent
applications owned or controlled by Borrower or licensed to Borrower, together
with a summary description and full information in respect of the filing or
issuance thereof and expiration dates is set forth on Schedule A;

 

(b)           To the best of Borrower’s knowledge, each of the patents is valid
and enforceable, and Borrower is not presently aware of any past, present or
prospective claim by any third party that any of the patents are invalid or
unenforceable, or that the use of any patents violates the rights of any third
person, or of any basis for any such claims;

 

(c)           Borrower is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the patents and patent
applications, free and clear of any liens, charges and encumbrances, including,
without limitation, pledges, assignments, licenses, shop rights and covenants by
Borrower not to sue third persons;

 

(d)           Borrower has used and will continue to use proper statutory notice
in connection with its use of each of the patents;

 

(e)           Except for the filing of financing statements with the Secretary
of State of Delaware under the Uniform Commercial Code and filings with the
United States Patent and Trademark Office necessary to perfect the security
interests created hereunder, no authorization, approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required either for the grant by Borrower of the security interest hereunder or
for the execution, delivery or performance of this Agreement by Borrower or for
the perfection of or the exercise by Bank of its rights hereunder to the
Collateral in the United States.

 

3.             After-Acquired Patent Rights.  If Borrower shall obtain rights to
any new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, divisional or continuation, of any
patent, the provisions of this Agreement shall automatically apply thereto. 
Borrower shall give prompt notice in writing to Bank with respect to any such
new patents.  Borrower shall bear any expenses incurred in connection with
future applications for patent.

 

4.             Litigation and Proceedings.  Borrower shall commence and
diligently prosecute in its own name, as the real party in interest, for its own
benefit, and its own expense, such suits, administrative proceedings or other
actions for infringement or other damages as are in its reasonable business
judgment necessary to protect the Collateral.  Borrower shall provide to Bank
any information with respect thereto requested by Bank.  Bank shall provide at
Borrower’s expense all necessary cooperation in connection with any such suit,
proceeding or action, including, without limitation, joining as a necessary
party.  Following Borrower’s becoming aware thereof, Borrower shall notify Bank
of the institution of, or any adverse determination in, any proceeding in the
United States Patent and Trademark Office, or any United States, state or
foreign court regarding Borrower’s claim of ownership in any of the patents, its
right to apply for

 

2

--------------------------------------------------------------------------------


 

the same, or its right to keep and maintain such patent rights.

 

5.             Power of Attorney.  Borrower grants Bank power of attorney,
having the full authority, and in the place of Borrower and in the name of
Borrower, from time to time in Bank’s discretion, after the occurrence of an
Event of Default, to take any action and to execute any instrument which Bank
may deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, as may be subject to the provisions of the Loan
Agreement:

 

(a)           To endorse Borrower’s name on all applications, documents, papers
and instruments necessary for Bank to use or maintain the Collateral;

 

(b)           To ask, demand, collect, sue for, recover, impound, receive and
give acquittance and receipts for money due or to become due under or in respect
of any of the Collateral;

 

(c)           To file any claims or take any action or institute any proceedings
that Bank may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce Bank’s rights with respect to any of the
Collateral and to assign, pledge, convey or otherwise transfer title in or
dispose of the Collateral to any person.

 

7.             Events of Default.  Any of the following events shall be an Event
of Default:

 

(a)           Borrower fails to make any payment of principal or interest or any
other payment on any Obligation when due and payable, by acceleration or
otherwise under the loan documents; and

 

(b)           the occurrence of an Event of Default as that term is defined in
the Loan Agreement.

 

8.             Specific Remedies.  Upon the occurrence of any Event of Default:

 

(a)           Bank may cease advancing money or extending credit to or for the
benefit of Borrower under the Loan Agreement or under any other agreement
between Borrower and Bank.

 

(b)           Bank may declare all Obligations to be due and payable
immediately, whereupon they shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by Borrower;

 

(c)           After an Event of Default, Bank may set off against the
Obligations all Collateral, balances, credits, deposits, accounts or moneys of
Borrower then or thereafter held with Bank, including amounts represented by
certificates of deposit;

 

(d)           After an Event of Default, Bank may notify licensees to make
royalty payments on license agreements directly to Bank;

 

(e)           Bank may sell or assign the Collateral at public or private sale
for such amounts, and at such time or times as Bank deems advisable.  Any
requirement of reasonable notice of any disposition of the Collateral shall be
satisfied if such notice is sent to Borrower ten (10) days prior

 

3

--------------------------------------------------------------------------------


 

to such disposition.  Borrower shall be credited with the net proceeds of such
sale only when they are actually received by Bank, and Borrower shall continue
to be liable for any deficiency remaining after the Collateral is sold or
collected;

 

(f)            If the sale is to be a public sale, Bank shall also give notice
of the time and place by publishing a notice one time at least ten (10) calendar
days before the date of the sale in a newspaper of general circulation in the
county in which the sale is to be held; and

 

(g)           To the maximum extent permitted by applicable law, Bank may be the
purchaser of any or all of the Collateral at any public sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any public sale,
to use and apply all or any part of the Obligations as a credit on account of
the purchase price of any Collateral payable by Bank at such sale.

 

9.             Governing Law.  All acts and transactions hereunder and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the Borrower and Bank have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

 

 

MFIC CORPORATION

 

 

 

 

 

By:

 

 

 

 

Irwin J. Gruverman, Chief Executive Officer

 

 

 

 

 

 

 

BANKNORTH, N.A.

 

 

 

 

 

 

 

By:

 

 

 

 

Brant A. McDougall, Senior Vice President

 

4

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

Suffolk, Boston, ss.

 

On this              day of March, 2004, before me, the undersigned notary
public, personally appeared Irwin J. Gruverman, as Chief Executive Officer of
MFIC Corporation, proved to me to be the person whose name is signed on the
preceding document, through satisfactory evidence of identification, namely, a
driver’s license issued by the State of Massachusetts, bearing the photographic
image of the face and signature of Irwin J. Gruverman, and acknowledged to me
that he signed it voluntarily for its stated purpose.

 

 

 

 

 

Michael J. Ruberto, Notary Public

 

My Commission Expires: June 13, 2008

 


COMMONWEALTH OF MASSACHUSETTS


 

Suffolk, Boston ss.

 

On this               day of March, 2004, before me, the undersigned notary
public, personally appeared Brant A. McDougall, as Senior Vice President of
Banknorth, N.A., a corporation, proved to me to be the person whose name is
signed on the preceding document, through satisfactory evidence of
identification, namely, my personal knowledge of the identity of that
individual, and acknowledged to me that he signed it voluntarily for its stated
purpose.

 

 

 

 

 

Michael J. Ruberto, Notary Public

 

My Commission Expires:   June 13, 2008

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

TO A PATENT SECURITY AGREEMENT

BETWEEN

MFIC CORPORATION (BORROWER)

AND

BANKNORTH, N.A. (BANK)

DATED:  MARCH      , 2004

 

ISSUED PATENTS (USA)

 

Patent No.

 

Issue Date

 

Title

 

Owner

4,908,154

 

March 13, 1990

 

Method of Forming Microemulsions

 

MFIC Corporation
(successor to Biotechnology Development Corporation)

5,533,254

 

August 6, 1995

 

Apparatus for Forming Emulsions

 

MFIC Corporation
(successor to Biotechnology Development Corporation)

6,221,332 B1

 

April 24, 2001

 

Multiple Stream High Pressure Mixer/Reactor

 

MFIC Corporation
(successor to Microfluidics International Corporation)

6,159,442

 

December 12, 2000

 

Use of Multiple Stream High Pressure Mixer/Reactor

 

MFIC Corporation

 

--------------------------------------------------------------------------------